15‐569‐cv 
Williams‐Steele v. TransUnion et al. 
                                                                                                    
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of March, two thousand sixteen. 
 
PRESENT:  CHESTER J. STRAUB, 
                     DENNY CHIN, 
                     SUSAN L. CARNEY, 
                                         Circuit Judges.  
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
BEATRICE SHIRLEY WILLIAMS‐STEELE, 
                                         Plaintiff‐Counter‐ 
                                         Defendant‐Appellant, 
 
                     v.                                                               15‐569‐cv 
                                                                                     
TRANSUNION, EXPERIAN, 
                                         Defendants‐Counter‐ 
                                         Claimants‐Appellees, 
 
EQUIFAX, 
                                         Defendant. 
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
 
FOR PLAINTIFF‐COUNTER‐                                  BEATRICE SHIRLEY WILLIAMS‐ 
DEFENDANT‐APPELLANT:                                    STEELE, pro se, Bronx, New York. 
                                                 
FOR DEFENDANT‐COUNTER‐                         CAMILLE R. NICODEMUS, Schuckit 
CLAIMANT‐APPELLEE TRANSUNION:                  & Associates, P.C., Zionsville, Indiana. 
                                                                      
FOR DEFENDANT‐COUNTER‐                         IAN SAMUEL, Jones Day, New York, 
CLAIMANT‐APPELLEE EXPERIAN:                    New York. 
                                                 
         Appeal from a judgment of the United States District Court for the 

Southern District of New York (Daniels, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐counter‐defendant‐appellant Beatrice Shirley Williams‐Steele, 

proceeding pro se, appeals from the district courtʹs grant of judgment on the pleadings, 

dismissing her claims against defendants‐counter‐claimants‐appellees Trans Union LLC 

(ʺTrans Unionʺ) and Experian Information Solutions, Inc. (ʺExperianʺ), for violations of 

the Fair Credit Reporting Act (ʺFCRAʺ), 15 U.S.C. § 1681 et seq.  We assume the parties= 

familiarity with the underlying facts, the procedural history of the case, and the issues 

on appeal. 

              We review de novo a district courtʹs dismissal of a complaint pursuant to 

Federal Rule of Civil Procedure 12(c), ʺemploy[ing] the same standard applicable to 

dismissals pursuant to Fed. R. Civ. P. 12(b)(6).ʺ  Hayden v. Paterson, 594 F.3d 150, 160 (2d 

Cir. 2010) (quoting Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009) (per curiam)).  We 

 

                                             2
thus construe the complaint liberally, accepting its factual allegations as true and 

drawing all reasonable inferences in the plaintiffʹs favor.  See Chambers v. Time Warner, 

Inc., 282 F.3d 147, 152 (2d Cir. 2002). 

                       Upon review, we conclude that the district court correctly ruled that the 

terms of Williams‐Steeleʹs settlement agreements with Trans Union and Experian in her 

previous action against those parties, which included broad releases, barred her claims 

that her credit reports improperly excluded certain credit accounts and inaccurately 

reported her social security number, and that her Trans Union credit report wrongly 

reported a tax lien against her.1  The court also correctly ruled that Williams‐Steeleʹs 

remaining claims concerned inaccuracies in her credit reports that had no bearing on 

her credit‐worthiness, and were therefore not actionable under the FCRA.  Accordingly, 

we affirm these rulings for substantially the reasons stated in the district courtʹs orders.  

                        Williams‐Steele also challenges the district courtʹs order setting aside an 

entry of default against Trans Union due to its apparent failure initially to timely 

answer or otherwise respond to her complaint.  A district courtʹs decision on a motion 

to vacate an entry of default is reviewed for abuse of discretion.  See Brien v. Kullman 

Indus., Inc., 71 F.3d 1073, 1077 (2d Cir. 1995) (addressing denial of a motion to vacate).   




                                                 
1 The district court found that Williams‐Steele had not asserted an erroneous tax lien claim 
against Experian.  
 

                                                       3
              The district court did not abuse its discretion in setting aside the entry of 

default against Trans Union.  Williams‐Steele had a copy of the summons and 

complaint served on the law firm that had represented Trans Union in Williams‐Steeleʹs 

prior action.  Trans Union represented that it had not authorized the law firm to accept 

service on its behalf.  Williams‐Steele has shown no basis for doubting this 

representation.  Instead, she argues that, because the law firm represented Trans Union, 

it was authorized to accept service of process on its behalf as a matter of law.  We have 

held, however, that ʺservice of process on an attorney not authorized to accept service 

for his client is ineffective.ʺ  Santos v. State Farm Fire & Cas. Co., 902 F.2d 1092, 1094 (2d 

Cir. 1990).  Consequently, the attempted service on Trans Union was ineffective, and the 

entry of default was correctly vacated because Trans Union was not properly served. 

              We have considered all of Williams‐Steeleʹs remaining arguments and find 

them to be without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT:  
                                            Catherine OʹHagan Wolfe, Clerk 
 




 

                                               4